DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 01/20/2022. Currently, claims 1, 2, 4-10 and 22-25 are pending. Claims 1, 9 and 22 have been amended. Claims 3, 11-21 and 26-29 have been cancelled. No newly added claims. 

Response to Amendments
Applicant’s amendment to claim 22 is sufficient to overcome the rejection of claim 22 under 35 U.S.C. §112(b) as set forth in the previous action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8-10 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2009/0087076 (Jenrick et al. – hereinafter Jenrick), in view of U.S. Patent Appl. Pub. No. 2010/0240446 (Koyama et al. – hereinafter Koyama) and U.S. Patent Appl. Pub. No. 2019/0122492 (Nguyen), and further in view of U.S. Patent Appl. Pub. No. 2012/0115616 (Phillips et al. – hereinafter Phillips).

Referring to claim 1, Jenrick discloses a currency accounting system, comprising: 
a currency scanner; [See paragraphs 0079, 0082, 0084, 0090, 0093, 0094, 0166] 
an automated currency feeder configured to move printed casino currency item to the currency scanner; [See paragraphs 0082, 0084, 0085, 0166, 0261] 
a network communications interface; and [See paragraphs 0160, 0216, 0223, Fig. 11]
a processor configured to: [See paragraphs 0079, 0223-0225]
receive, from the currency scanner upon scanner upon scanning the printed casino currency item, a first identifier associated with the printed casino currency item, the first identifier printed on a surface of the casino currency item and visually read by 
Jenrick does not explicitly disclose the limitations: 
receive, from the currency scanner upon scanning the printed casino currency item, a second identifier associated with the currency scanner; 
transmit the first identifier of the printed casino currency item and the second identifier of the currency scanner via the network communications interface to a remote currency tracker; 
receive, via the network communications interface and in response to transmission of the first identifier of the printed casino currency item and the second identifier of the currency scanner, a third identifier of a currency acceptance location associated with the currency container; 
receive, via the network communications interface and in response to transmission of the first identifier of the printed casino currency item and the second identifier of the currency scanner, a third identifier of a currency acceptance location associated with the currency scanner and through which the printed casino currency item passed; and 
generate a currency report using the identifier of the printed casino currency item and the identifier of the currency acceptance location. 
Koyama teaches a system with the limitations: 
receive, from the currency scanner upon scanning the printed casino currency item, a second identifier associated with the currency scanner; [See paragraphs 0079-0081] 

receive, via the network communications interface and in response to transmission of the first identifier of the printed casino currency item and the second identifier of the currency scanner, a third identifier of a currency acceptance location associated with the currency scanner and through which the printed casino currency item passed. [See paragraphs 0079-0083, 0090-0092 – The chip and reader identifier are used to track the location (gaming table) of a chip and a message may be sent to a process controller associated with the gaming table. Accordingly, the location information of a chip can be determined from the chip and reader identification.] 
One of ordinary skill in the art would have recognized that applying the known technique of Koyama to Jenrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Koyama to the teaching of Jenrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tracking and monitoring feature. Further, applying the tracking and monitoring process to Jenrick, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient tracking and monitoring of casino/gaming currencies at different locations within a casino/gaming establishment. [See Koyama paragraphs 0036-0039, 0078-0089] 
Nguyen teaches a system with the limitation: receive, via the network communications interface and in response to transmission of the first identifier of the The system can track a voucher from one machine to another.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Jenrick and Koyama to have incorporated a tracking process as in Nguyen with the motivation of tracking and monitoring activities associated with currency movement within a casino establishment. [See Jenrick 0140, 0252; Nguyen paragraphs 0632-0639] 
Phillips teaches a system with the limitation: generate a currency report using the identifier of the printed casino currency item and the identifier of the currency acceptance location. [See paragraphs 0061, 0074, 0142, 0169, 0170 – Each gaming chip is programmable with an identifier, and each identifier is readable by one or more gaming devices located within the casino. Transaction information associated with each gaming device is sent to the central server for reporting. The report contains various information including movement of gaming chips through the casino establishment.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Jenrick, Koyama and Nguyen to have incorporated a reporting process as in Phillips with the motivation of tracking and monitoring activities associated with currency movement within an establishment. [See Jenrick 0140, 0252; Phillips paragraphs 0083, 0084, 0142, 0169] 

Referring to claim 2, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 1, wherein the currency feeder configured to retrieve the printed casino currency item from a currency container and feed the printed casino currency item into the currency scanner. [See Jenrick paragraphs 0213, 0248, 0261]

Referring to claim 4, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 1, wherein the processor is configured to: 
receive, and transmit via the network communications interface, identifiers of a plurality of printed casino currency items; and [See Jenrick paragraphs 0224, 0225, 0238, 0250-0255, 0257-0259]
receive, via the network communications interface, an identifier of one or more currency acceptance locations through which the plurality of printed casino currency items passed. [See Jenrick paragraphs 0224, 0225, 0238, 0250-0255, 0257-0259]

Referring to claim 5, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 4, wherein the processor is further configured to determine a total value of the plurality of printed casino currency items. [See Jenrick paragraphs 0118, 0224, 0367] 

claim 6, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 4, wherein the processor is further configured to sort the plurality of printed casino currency items by at least one of: denomination values; printed casino currency types; or currency acceptance locations. [See Jenrick paragraphs 0006, 0145, 0151] 

Referring to claim 8, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 4, wherein the processor is configured to alert a user when a currency acceptance location is not received for an item in the plurality of printed casino currency items. [See Jenrick paragraphs 0082, 0116]

Referring to claim 9, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 1, wherein: the processor is configured to: 
receive, via the network communications interface and in response to the transmission of the identifier of the printed casino currency item, identifiers of at least two currency acceptance locations and at least one currency dispensing location through which the printed casino currency item passed; and [See Jenrick paragraphs 0224, 0225, 0238, 0250-0255, 0257-0259]
generate the currency report using the identifiers of the at least two currency acceptance locations and the at least one currency dispensing location. [See Phillips paragraphs 0061, 0074, 0142, 0169, 0170]

Referring to claim 10, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 1, wherein the identifier of the printed casino currency item comprises a serial number. [See Jenrick paragraphs 0090, 0094, 0097] 

Referring to claim 22, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 1, wherein the currency container comprises a cash box. [See Jenrick paragraphs 0125, 0126, 0248] 

Referring to claim 23, the combination of Jenrick, Nguyen and Phillips discloses the currency accounting system of claim 1, wherein the printed casino currency item comprises at least one of: a treasury note; a bank note; a lottery ticket; a coupon; a ticket-in, ticket-out card; a promotional coupon; or a sports betting slip. [See Jenrick paragraphs 0084-0089, 0096] 

Referring to claim 24, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 1, wherein the identifier of the printed casino currency item comprises a pattern. [See Jenrick paragraphs 0091-0093, 0096] 

Referring to claim 25, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 1, wherein the identifier of the printed casino currency item is at least one of: physically stored on the printed casino currency 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jenrick in view of Koyama, Nguyen and Phillips as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2013/0316797 (Gelinotte et al. – hereinafter Gelinotte).

Referring to claim 7, the combination of Jenrick, Koyama, Nguyen and Phillips discloses the currency accounting system of claim 4 above. The combination does not explicitly disclose the limitation: wherein the processor is configured to alert a user when different printed casino currency items in the plurality of printed casino currency items have passed through different currency acceptance locations. 
Gelinotte teaches a system with the limitation: wherein the processor is configured to alert a user when different printed casino currency items in the plurality of printed casino currency items have passed through different currency acceptance locations. [See Gelinotte paragraphs 0017, 0026, 0042 – An alert may be generated based on issues associated with chip movement with a casino establishment.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Jenrick, Koyama, Nguyen and Phillips to have incorporated a currency tracking process as in Gelinotte with the motivation of tracking and monitoring activities 

Response to Arguments
103 Rejection(s) 
Applicant's arguments filed 01/20/2022 with respect to the rejection of claims 1, 2, 4-6, 8-11 and 23-29 under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2009/0087076 (Jenrick) in view of U.S. Patent Publication No. 2019/0122492 (Nguyen) in further view of U.S. Patent Application Publication No. 2012/0115616 (Phillips); and claims 3, 7 and 22 under 35 U.S.C. §103 as being unpatentable over Phillips, in view of Nguyen, and further in view of U.S. Patent Application Publication No. 2013/0316797 (Gelinotte) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner notes that Applicant’s arguments are directed to newly added amendments and have been addressed in the current rejection. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687